Title: To Thomas Jefferson from Meriwether Lewis, 29 May 1803
From: Lewis, Meriwether
To: Jefferson, Thomas


          
            Dear Sir, 
            Philadelphia May 29th. 1803.
          
          I have at length so far succeeded in making the necessary preparations for my intended journey as to be enabled to fix on the sixth or seventh of June as the probable time of my departure for Washington. All the article have been either procured, or are in such state of forwardness in the hands of the workmen as to induce me to hope that my stay here after that period will be unnecessary; indeed it is probable that I might set out by the middle of this week, was it not for a wish to attend Mr. Patterson a few days longer; this, Mr. Patteson recommends; he has been extreemly obliging to me since my arrival here, but his avocations for the last ten days have been such, as rendered it impossible for him to afford me the benefit of his instructions; in the mean time I have employed myself in attending more immediately to the objects of my equipment, and am now more at leasure to pursue with effect the subjects to which, he may think proper to direct my attention.
          Agreeably to your instructions the draught of your orders prepared for my government, has been submitted to Mr. Patterson, and to Drs. Rush Barton & Wister; they approve of them very highly: Dr. Rush has favored me with some abstract queries under the several heads of Physical History, medicine, Morals and Religeon of the Indians, which I have no doubt will be servicable in directing my inquiries among that people: Drs. Barton and Wister have each promised to contribute in like manner any thing, which may suggest itself to them as being of any importance in furthering the objects of this expedition. Dr. Barton has sometimes flattered me with the pleasure of his company as far as the Illinois; this event would be extreemly pleasing to me for many reasons; I fear the Dr. will not carry his design into effect; he tells me that his health has been pretty good latterly, and that he is determined to travel in some direction two or three months during the ensuing summer and autumn.—
          
          I paid Mr. Dufief 74$. and Dr. Bolman 18$. I have also purchased a Vigogna Blanket, of which I hope you will approve; it is about the size of a common three point Blanket, the skins appear to be too thin for rough service, tho’ it is a very pretty thing; it is the best I could find, the price was 10$.—The Tiger’s skin you requested I have not been able to procure, those I have seen appear to be too small for your purpose, perhaps they may be had in Baltimore if so, I will get one at that place—The 2 pole chain & 2 pair of fleecy socks have also been procured. I recieved your watch this morning from Mr. Voigt, who tells me shee is well regulated and in perfect order. Mr. Whitney has not yet repared your sextant tho’ it was put into his hands immediately on my arrival; he has promised however, after repeated applications, that it shall be ready tomorrow evening: he seemed unwilling to undertake the alteration you wished in the brass Sextant stand, I therefore declined having the alteration made; I was further induced to this resolution from the opinion of Mr. Ellicott, who thought that the ball & socket would be reather a disadvantage than otherwise, and that in every event he concieved the advantages of the ball and socket would not be equivalent to the expence attending the alteration.—
          I have writen again to Dr. Dickson at Nashville, (from whom I have not yet heard) on the subject of my boat and canoe. I have recieved an answer from Majr. Mac Rea, Comdr. at S.W. Point: his report is reather unfavorable to my wishes: he tells me that out of twenty men who have volunteered their services to accompany me, not more than three or four do by any means possess the necessary qualifications for this expedition, or who answer the discription which I had given him; this however I must endeavour to remedy by taking with me from that place a sufficient number of the best of them to man my boat, and if possible scelect others of a better discription as I pass the Garrisons of Massac, Kaskaskais & Illinois.—
          You will recieve herewith inclosed some sketches taken from Vancouver’s survey of the Western Coast of North America; they were taken in a haisty manner, but I believe they will be found sufficiently accurate to be of service in composing the map, which Mr. Gallatin was so good as to promise he would have projected and compleated for me— Will you be so obliging Sir, as to mention to Mr. Gallatin, that I have not been able to procure Danvill’s map—The maps attatched to Vancouver’s voyage cannot be procured seperately from that work, which is both too costly, and too weighty, for me either to purchase or carry.—
          I have the honor to be with the most sincere esteem & attatchment—Your Obt. Servt.
          
            Meriwether Lewis.
          
         